          Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 1 of 8

          ORIGINAL                                                                     LED livn.1.
                                                                                        U.so     ‘~-‘aW8ERS
                                                                                                    -•


                                     United States District Court                                        Atlanta
                                     NORTHERN DISTRICT OF GEORGIA                           AUG 1 4 ZUig
                                                                                                              Cl
   UNIT ED STATES OF AMERICA                                                                       e      ~        erk
   v.                                                                 CRIMINAL COMPLAINT

   CANDIDO ARNAU                                                      Case Number: 1:19 MJ-693


I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about June 7, 2019 in DeKaIb County, in the Northern District of Georgia,
defendant(s) did, knowingly and intentionally possess with intent to distribute a controlled substance,
said act involving a mixture and substance containing at least 500 grams of a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(A).

I further state that I am a Task Force Officer of the Drug Enforcement Administration and that this
complaint is based on the following facts:
PLEASE SEE ATrACHED AFFIDAVIT


Continued on the attached sheet and made a part hereof.       Yes



                                             ~
                                           ~ gnature of Complamant
                                                       Jordan Mileshko

Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to before me, and subscribed in my
presence

 August14, 2019                                          at    Atlanta, Georgia
 Date                                                          City and State



 1ANET P. KING
 UNITED STATES MAGISTRATE JUDGE
 Name and TiUe of Judicial Officer                            Signature ot
 SATJSA Tyler A. Mann
     Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 2 of 8




                AFFIDAVIT IN SUPPORT OF COMPLAINT

      I, Jordan Mileshko, a Task Force Officer of the Drug Enforcement

Administration (DEA), being duly sworn, do hereby depose, and state as

follows:

A.    Introduction

        1.    I am an “investigative or law enforcement officer” of the

United States within the meaning of Title 18, United States Code, Section

2510(7), that is, an officer of the United States who is empowered by law to

conduct investigations and to make arrests for offenses enumerated in

Title 18, United States Code, Section 2516.

        2.    By this affidavit, I submit that probable cause exists to believe

that Candido ARNAU committed a narcotics offense by knowingly and

intentionally possessing with intent to distribute a controlled substance,

said act involving at least 500 grams of a mixture and substance containing

a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and 841(b)(1)(A).




                                   Page 1 of 7
     Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 3 of 8




B.      Training and Experience

        3.    I am currently assigned to the Atlanta Field Division, Task

Force Group 4 with the High Intensity Drug Traffic Area (HIDTA) Drug

Enforcement Administration (DEA) through Marietta Police Department

since 2019. I am a sworn Law Enforcement Officer of the State of Georgia.

I am therefore an officer of the State of Georgia who is empowered to

conduct investigations of, and make arrests for, the offenses enumerated in

the Official Code of Georgia Annotated, and I am deputized through DEA

to exercise the powers of enforcement personnel set forth in Title 21 United

States Code Section 878.

        4.    I have been employed by the Marietta Police Department

since January 2009, and from 2014-2019 I was assigned to the Marietta

Police Crime Interdiction Unit (CIU). I have also been assigned to the

Special Weapons and Tactics (SWAT) team since 2010 and have served

more than 80 high-risk search warrants with the majority being no-knock

warrants. I am a state-certified marijuana examiner, field training officer,

and firearms and defensive tactics instructor and have obtained Senior

Patrol Officer status. I have completed over 3000 hours of POST accredited

training, including 20 hours of Advanced Search Warrants and Affidavits.


                                  Page 2 of 7
     Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 4 of 8




I have made over 500 arrests and sworn out over 180 arrest warrants and

40 search warrants. I also have a bachelor’s degree in Criminal Justice

from Kennesaw State University.

C.    Sources of Information

        5.    The facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information obtained from

other law enforcement agents and witnesses. Unless otherwise noted,

wherever in this affidavit I assert that a statement was made, the

information was provided by another law enforcement officer (who may

have had either direct or hearsay knowledge of the statement) to whom I

have spoken or whose report I have reviewed. Such statements are stated

in substance, unless otherwise indicated. Wherever in this affidavit I state

a belief, such belief is based upon my training and experience and the

information obtained through this investigation by myself and other

agents.

        6.   Because this affidavit was prepared for the limited purpose of

supporting a complaint against the individual listed herein, I have not

included each and every fact known about this investigation. I have set

forth only those facts that I believe are necessary to establish the required

basis for a criminal complaint. I do not rely upon facts not set forth herein


                                  Page 3 of 7
     Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 5 of 8




in reaching my conclusion that a criminal complaint should be issued, nor

do I request that this Court rely upon any facts not set forth herein in

reviewing this Affidavit in support of the application for a criminal

complaint.

D.    Factual Summary           -   Probable Cause Basis

        7.       In early June 2019, as part of an ongoing investigation, Task

Force Officer (TFO), Robert Keim was assisting Atlanta-Carolina’s HIDTA

Group 4 in an undercover capacity. A confidential source working with

DEA in Florida (“the CS”) offered to provide Keim’s phone number to the

CS’s methamphetamine supplier in Mexico and tell the supplier that Keim

was interested in purchasing a kilogram of methamphetamine in Atlanta.1

The CS provided his Mexican methamphetamine source of supply with a

telephone number for TFO Keim. The CS and the supplier also discussed

a price of $4,700, the approximate Atlanta street price for

methamphetamine. These phone calls were recorded.

        8.       On June 7, 2019, at 10:29 a.m., Keim, received a telephone call

from an unidentified male (UM1) from a Mexican phone number. UM1

asked if Keim was ready to meet, and Keim said that he was. UM1 said

that the meeting would take place on Jimmy Carter Boulevard. TFO Keim

‘The CS is facing a methamphetamine trafficking charge in Florida and is cooperating in the hope of
consideration in sentencing. Agents have recently grown concerned that the CS has continued to engage in
illicit activities while ostensibly cooperating with the government.

                                             Page 4 of 7
   Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 6 of 8




agreed. UM1 asked if TFO Keim had the money, and TFO Keim

confirmed that he did. In subsequent phone calls, UM1 identified a

McDonald’s at Exit 94 on Interstate 85 as the meeting point, but Keini

explained that he had seen police at that location and was uncomfortable.

UM1 then changed the location to a nearby Waffle House and, after

learning that Keim had arrived at that location, asked Keim if it was

“clean,” which Keim took as an inquiry into whether there were any police

in the area. Finally, UM1 told Keim that his courier would arrive in a blue

vehicle.

      9.    At approximately 1:14 p.m., TFO Caillouet observed a blue

Ford Flex, bearing Texas tag LDF 0711 and registered to Felix Manuel

TORRES at 7225 Gran Vida, El Paso, TX 79912, driving through the

aforementioned McDonald’s parking lot and continuing toward the Waffle

House.

      10. At approximately 1:33 p.m., the blue Ford Flex pulled up next to

TFO Keim’s vehicle and an unknown Hispanic male (UM2) removed a

cardboard box from the passenger side of the vehicle and carried it to TFO

Keim’s vehicle. UM2 gave Keim the box and TFO Keim handed UM2

$4,500.00 of official HIDTA funds. ARNAU returned to the Ford Flex and

members of HIDIA Group 4 conducted surveillance on the vehicle.


                                 Page 5 of 7
  Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 7 of 8




Surveillance was maintained on the blue Ford Flex as agents observed the

vehicle make several stops at different stores. At approximately 2:35 p.m.,

agents watched UM2 arrive at 2441 Cheshire Bridge Road in Atlanta and

pull to the rear of Gerber Collision and Glass. At approximately 4:38 p.m.,

agents saw the Ford Flex leave that location. Members of HIDTA Group 4

maintained surveillance on the blue Ford Flex until it arrived at a

residence located at 12773 Cattail Court in Hampton, Georgia.

      11. TFO Keim took the box he received from the UM2 to HIDTA

headquarters where a package wrapped in brown tape was removed from

the box and weighed. Its total weight was approximately 1.4 kilograms.

The package has been sent to a IDEA drug lab for testing.

      12. Approximately two weeks after the hand-to-hand transaction

between UM2 and TFO Keim, agents installed a pole camera at the Cattail

Court location mentioned above. In reviewing footage from that camera,

agents saw a blue Mazda RX-7 bearing Georgia license plate RNC135O stay

parked at the location for an extended period. Agents pulled registration

for that vehicle and identified the owner as Candido ARNAU and the

registered address as 12773 Cattail Court in Hampton, Georgia. Agents

pulled Candido ARNAU’s driver’s license photograph, and TFO Keim

identified him as UM2.


                                 Page 6 of 7
     Case 1:19-cr-00348-ELR-CMS Document 1 Filed 08/14/19 Page 8 of 8




        13.   On August 14, 2019, agents approached ARNAU in the hope

that he might be able to provide useful information pertathing to the

ongoing investigation and, specifically, that he might agree to perform

additional drug transactions as a confidential source. Once agents

determined that ARNAU lacked sufficient knowledge to assist with the

investigation, he was taken into custody.

E.    Conclusion

        14.   Based upon the above, I believe that there is probable cause to

believe that the defendants Candido ARNAU, did knowingly and

intentionally possess with intent to distribute a controlled substance, said

act involving at least 500 grams of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841 (a) (1)

and 841(b)(1)(A).

                FURTHER YOUR AFFIANT SAYETH NOT




                                   Page 7 of 7
